Citation Nr: 0918522	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-14 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to March 
1978.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Cleveland, Ohio, (hereinafter RO).  

FINDINGS OF FACT

1.  A May 2000 Board decision found that new and material 
evidence had not been received to reopen a claim for service 
connection for a right knee disability; this is the most 
recent final decision addressing this issue on any basis.    

2.  No evidence received since the May 2000 Board raises a 
reasonable possibility of substantiating the claim for 
service connection for a right knee disability.  

CONCLUSIONS OF LAW

1.  The May 2000 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).  

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disability is not new and 
material, and therefore, this claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104, 3.156(a) (c) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to the adjudication that gave rise to this 
appeal in a letter dated in July 2005, the RO advised the 
claimant of the information necessary to substantiate the 
claim at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Finally, the July 2005 letter was compliant with 
the notice requirements for claims to reopen set forth in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the Veteran 
has not been provided with a letter regarding ratings and 
effective dates, as the decision below will not result in a 
grant of service connection for a disability for which a 
rating and effective date needs to be assigned, the Veteran 
is not prejudiced by this error.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, reports from the 
Social Security Administration and the Veteran's own 
statements he presented, to include in sworn testimony at a 
June 2007 hearing.  As new and material evidence to reopen 
the claim for service connection for a right knee disability 
has not been received, there is no duty to provide a VA 
examination.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(iii).

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim. Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA. "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156. 

A May 2000 Board decision found that new and material 
evidence had not been received to reopen a claim for service 
connection for a right knee disability.  This decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1999).  The May 2000 Board decision is 
the most recent final decision addressing the issue of 
entitlement to service connection for a right knee disability 
on any basis.  

The record before the Board at the time of the its May 2000 
decision included an October 1991 Board decision that denied 
service connection for a right knee disability on the grounds 
that the evidence did not show that the right knee condition 
for which the Veteran was treated during service (see January 
1978 service treatment record reflecting treatment for right 
knee pain with an assessment of soft tissue injury) was 
related to the right knee condition that was first 
demonstrated many years after service.  In denying the claim 
at that time, the Board noted that the examination of the 
right knee in January 1978 was essentially negative and that 
there was no evidence of a right knee disability during 
service thereafter, to include the reports from the March 
1978 separation examination.  It was also noted therein that 
the first post service evidence of a right knee disability 
was not demonstrated until 1989.  

Also of record the time of the May 2000 Board decision were 
VA and private treatment records dated from 1989 to 1998; a 
return to work slip dated in May 1991; an undated appointment 
slip from a private physician's office; notification of a 
clinic appointment in January 1999; and personal hearing 
testimony provided in July 1999.  None of the evidence 
contained any medical findings or opinions linking a right 
knee disability to service. 

The evidence submitted in an attempt to reopen the claim 
includes VA outpatient reports from 2004 to 2006 and private 
clinical evidence dated in 2005 reflecting treatment for 
right knee pain.  To the extent that this represents "new" 
evidence not merely cumulative of evidence demonstrating a 
current knee disability at the time of the May 2000 Board 
decision, this evidence is nonetheless not "material" as it 
does not contain any competent evidence linking a right knee 
disability to service.  Hickson, supra.  Also submitted were 
reports form the Social Security Administration indicating 
that he was awarded disability payments under this agency's 
rules and regulations.  These reports in no way link a right 
knee disability to service, and thus cannot be considered 
"material."  Id.  Finally with respect to the testimony 
presented by the Veteran at the June 2007 hearing that his 
current right knee disability is related to service, to the 
extent that such statements are not merely cumulative of 
previous testimony and written contentions in n this regard, 
such assertions as to matters that require medical expertise 
do not constitute material evidence to reopen the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).  

In short, the Board finds that none of the additional 
evidence raises a reasonable possibility of substantiating 
the claim for service connection for a right knee disability 
as it does not contain any competent medical evidence linking 
a right knee disability to service.  Therefore, none of this 
evidence is material, and the claim for entitlement to 
service connection for a right knee disability is not 
reopened.  As new and material evidence to reopen the finally 
disallowed claim for service connection for a right knee 
disability has not been submitted, the benefit of the doubt 
doctrine is not applicable with respect to this claim.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  In making this 
determination, the Board rejects the assertion by the 
Veteran's representative in his April 2009 presentation that 
a decision promulgated after the May 2000 Board decision, 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), represents a 
"change in law" so as to allow the Veteran to reopen his 
claim.  The holding in McLendon did not represent a change in 
the law pertaining to claims for service connection but 
merely clarified the duty to provide examinations with 
respect to these claims under the VCAA.  


ORDER

New and material evidence having not been received, the claim 
for service connection for a right knee disability is not 
reopened.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


